Citation Nr: 1139477	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1942 to November 1945.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds remand warranted in this matter for additional development and medical inquiry.  

In response to his claim for a TDIU, the Veteran should be provided with a notification letter in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The Veteran should be provided with a VA compensation examination that inquires into whether he is unemployable under VA guidelines.  38 U.S.C.A. § 5103A.

The record indicates that records from the Social Security Administration (SSA) may be outstanding.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be provided with a VCAA letter which specifically addresses his claim for a TDIU.  

2.  Records from SSA should be included in the claims file if available.  Also, any recent VA treatment records not currently in the claims file should be included in the claims file.  

3.  The Veteran should be provided with an examination by an appropriate VA physician.  The physician should review the Veteran's claims file and render an opinion as to whether, it is at least as likely as not that the Veteran's service-connected disorders alone render him unable to secure or follow a substantially gainful occupation.  In rendering the opinion, the examiner should identify the current diagnosis(es) that affect the Veteran's employability, and, to the extent possible, distinguish any symptoms that relate to any nonservice-connected disorder that may affect his employability.  

The physician should adequately summarize the relevant medical history and clinical findings, and provide a complete rationale for any opinion rendered.  If the physician is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he or she must discuss why an opinion is not possible. 

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



